 

IN THE UNITED STATES DISTRICT COURT ad
FOR THE DISTRICT OF MONTANA SEP 3.0 2019

BILLINGS DIVISION Clerk, U 8 District Coury

CHARLES M. BUTLER, III and

CHOLE BUTLER CV 17-50-BLG-SPW
Plaintiffs,
ORDER
VS.
UNIFIED LIFE INSURANCE
COMPANY; HEALTH PLANS
INTERMEDIARIES HOLDINGS,

LLC, doing business as Health
Insurance Innovations, Inc.; ALLIED
NATIONAL, INC.; NATIONAL
BROKERS OF AMERICA, INC.;
THE NATIONAL CONGRESS OF
EMPLOYERS, INC.; and DOES 1-10

Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
August 9, 2019. (Doc. 224). The Magistrate recommended the Court grant
Unified Life Insurance Company’s motion for entry of partial default judgment
against National Brokers of America, Inc. (Doc. 224 at 5).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate’s Findings and Recommendation for clear error.

]
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 224) are ADOPTED IN FULL.

IT IS FURTHER ORDERED Unified’s motion for entry of partial default
judgment (Doc. 186) is GRANTED.

IT IS FURTHER ORDERED National Brokers of America (NBoA) is
subject to a duty to defend and indemnify Unified from the common law claims
asserted by the Plaintiffs. All remaining crossclaims and supplemental crossclaims
of Unified against NBoA, including but not limited to monetary amounts to be paid
by NBoA to Unified for defense and indemnity, are not disposed of by entry of this
Partial Default Judgement and remain to be adjudicated. This Partial Default
Judgment also does not adjudicate the claims or defenses of any other parties to

this action.
DATED this 30 day of September 2019.

ean, Petite

SUSAN P. WATTERS
United States District Judge
